84987: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-26157: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84987


Short Caption:COX VS. ARNOLDCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - D591041Classification:Civil Appeal - General - Proper Person


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantLouise Cox
					In Proper Person
				


RespondentAlan ArnoldDaniel Marks
							(Law Office of Daniel Marks)
						Nicole M. Young
							(Law Office of Daniel Marks)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


09/16/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


07/08/2022Filing FeeAppeal Filing Fee Waived.  In Forma Pauperis. (SC)


07/08/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)22-21612




07/08/2022Notice/OutgoingIssued Notice Regarding Deadlines. (SC)22-21615




07/12/2022Notice of Appeal DocumentsFiled Documents from District Court Clerk. Confidential Civil Cover Sheet. (Sealed) (SC)


07/25/2022Transcript RequestFiled Civil Proper Person Transcript Request Form. (SC)22-23330




07/29/2022Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's docketing statement due: August 12, 2022. (SC)22-23921




08/01/2022Order/ProceduralFiled Order. Appellant, who is proceeding in forma pauperis, has filed a transcript request form pursuant to NRAP 9(b).  At this stage of the proceedings, this court is unable to determine which transcripts, if any, are necessary for review on appeal, see NRAP 9(b)(1)(C), and therefore, declines to order the preparation of the requested transcripts at this time.  (SC)22-24096




08/15/2022Docketing StatementFiled Docketing Statement Civil Appeals. (SC)22-25481




08/22/2022Order/DispositionalFiled Order Dismissing Appeal.  "ORDERS this appeal DISMISSED."  SNP22-JH/LS/DH  (SC)22-26157





Combined Case View